PETITION FOR WRIT OF MANDAMUS
Eduardo Torres, relator, filed a petition for a writ of mandamus to compel respondent, the Court of Common Pleas, to issue findings of fact and conclusions of law for the denial of his petition for postconviction relief in C.P. Case No. CR-306484. Respondent moved for summary judgment and attached a file-stamped, certified copy of the requested findings, which were filed in C.P. Case No. CR-306484 on July 19, 1999. This action is now moot since the requested relief has been performed. A writ of mandamus cannot be issued to compel an act already performed. State ex rel. Jemingham v. Cuyahoga County Court ofCommon Pleas (1996), 74 Ohio St. 3d 278, 658 N.E.2d 723. Accordingly, respondent's motion for summary judgment is granted.
Writ denied. Costs to respondent.
ANN DYKE, J. CONCURRING.
                             ____________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE